U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 /A Amendment No. 1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 As filed with the Securities and Exchange Commission on Registration No. 333-164684 Plycrete, Inc. (Exact name of registrant as specified in its charter) Nevada 46-0522482 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 1777, Cedar, Mascouche (Quebèc), Canada J7L 1W6 (Address of registrant's principal executive offices) (Zip Code) (450) 477-8161 (Registrant's Telephone Number, Including Area Code) Clement Guevremont Plycrete, Inc. 1777, Cedar Mascouche (Quebèc) Canada J7L 1W6 (Name, Address and Telephone Number of Agent for Service) Copies of all correspondence to: Michael J. Muellerleile M2 Law Professional Corporation 500 Newport Center Drive, Suite 800 Newport Beach, California 92660 Tel: 949.706.1470/Fax: 949.706.1475 Approximate date of proposed sale to the public: From time to time after this registration statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If the delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of“large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated filero Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company)Small reporting companyT CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Common Stock, $.001 par value 2,500,000 (1) (1)Represents shares offered for sale by Plycrete, Inc. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until this registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. 1 Preliminary Prospectus Plycrete, Inc., a Nevada corporation 2,500,000 Shares of Common Stock We are offering for sale 2,500,000 shares of our common stock in a direct public offering. The purchase price is $0.30 per share. No underwriter is involved in the offering and distribution of the shares. We are offering the shares without any underwriting discounts or commissions. Our president, Clement Guevremont, will offer and sell the shares on our behalf.If all of the shares offered are purchased, the proceeds to us will be $750,000. There is no minimum amount required to be raised in this offering. Subscriptions for shares of our common stock are irrevocable once made, and funds will only be returned upon rejection of the subscription.This is our initial public offering and no public market currently exists for shares of our common stock. This offering will terminate six months following the effective date of this registration statement, and will not be extended. Title of securities to be offered Number of offered shares Offering price per share Proceeds Common Stock This offering involves a high degree of risk.See “Risk Factors” on Pages 5 to 8 for factors to be considered before purchasing shares of our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed. We will not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state or other jurisdiction where the offer or sale of these securities is not permitted. The date of this prospectus is . Subject to completion. 2 TABLE OF CONTENTS Prospectus Summary 4 Risk Factors 5 Forward Looking Statements 10 Use of Proceeds 10 Determination of Offering Price 11 Dilution 11 Selling Security Holders 12 Plan of Distribution 13 Legal Proceedings 14 Directors, Executive Officers, Promoters and Control Persons 14 Security Ownership of Certain Beneficial Owners and Management 15 Description of Securities 16 Interest of Named Experts and Counsel 17 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 17 Organization Within Last Five Years 18 Description of Business 18 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Description of Property 25 Certain Relationships and Related Transactions 25 Market for Common Equity and Related Stockholder Matters 27 Executive Compensation 29 Financial Statements 31 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 67 Legal Matters 67 Experts 67 Additional Information 67 Indemnification of Directors and Officers 68 Other Expenses of Issuance and Distribution 68 Recent Sales of Unregistered Securities 68 Exhibits 69 Undertakings 70 Signatures 72 Outside Back Cover Page Dealer Prospectus Delivery Obligation Until , all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers’ obligations to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. 3 Prospectus Summary Our Business: We were incorporated in Nevada on August 21, 2007. Our principal business address is 1777, Cedar, Mascouche (Quebèc), J7L 1W6. Our telephone number is (450) 477-8161. We are a development stage company and a wholesaler of modular residential and commercial units and homes to be assembled and totally composed of a new composite plysheets concrete material, known as Plycrete. Plycrete is a reinforced multilayer cementious structure to produce building panels with quick assembly features and improved joint sealing. We believe that we will need to raise a total of $150,000 to pay the costs of this offering and conduct our proposed business activities. Summary financial information: The summary financial information set forth below is derived from the more detailed financial statements appearing elsewhere in this Form S-1. We have prepared our financial statements contained in this Form S-1 in accordance with accounting principles generally accepted in the United States. All information should be considered in conjunction with our financial statements and the notes contained elsewhere in this Form S-1. Income Statement For the Nine Months Ended April 30, 2010 For the year ended July 31, 2009 For thePeriod from August 21, 2007 (inception) to July 31, 2008 $ $ $ Revenue 0 0
